DETAILED ACTION
02/18/21 - Applicant response.
11/20/20 - Non-final action.
07/13/20 - RCE.
05/18/20 - PTAB decision (affirmed).
04/07/17 - Applicant appeal.
03/21/17 - Advisory action.
03/09/17 - Applicant after-final response.
01/11/17 - Final rejection.
12/02/16 - Applicant response.
09/02/16 - Non-final action.
08/15/16 - RCE.
07/27/16 - Advisory action.
07/13/16 - Applicant after-final response.
05/13/16 - Final rejection.
03/14/16 - Applicant response.
12/14/15 - First action on the merits.
10/30/15 - Applicant election.
09/01/15 - Restriction requirement.

Response to Arguments
Applicant's arguments filed 2/18/21 have been fully considered but they are not persuasive.
 	Regarding the 112(b) of claim 19, Applicant asserts that the phrase "based on one of more" has been deleted from claim 19.  However, this phrase was not deleted in claim 19.  Instead, it appears that a similar phrase ("at least one of") was mistakenly deleted in claim 11.  For sake of examination, it is presumed the correction was meant for claim 19.
 	Regarding Kittrell, Applicant asserts Kittrell does not disclose the pair of wedge prisms configured to steer a laser beam through a circle of diameter 4θ as recited.  However, Cormack teaches a pair of wedge prisms as recited, as described further in the rejection below.  In addition, it is conventionally understood that a pair of rotating wedge prisms can be mathematically described as steering a laser beam through a circle of diameter 4θ, as shown also in the Examiner's Answer of 6/25/18 (see Page 3: images found by googling "beam steering wedge prism", where several instances explicitly show a 4θ diameter).

Election/Restrictions
Newly submitted claims 21-23 are directed to an unelected invention corresponding to Group I (method) as originally restricted on 9/1/2015.  Accordingly, claims 21-23 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 19, lines 5-6: The claim recites "based on one or more" of total fiber active area of the laser catheter, but only lists one option (total fiber active area).  It is unclear if more options were meant to be recited.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 7, 11, 12, 19 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kittrell (US 4,913,142) in view of Cormack (US 2002/0159685).
	Regarding claims 7, 12, 19, Kittrell discloses the same invention as claimed, including a laser catheter (abstract) and a rotating optical member (Figure 12A; Col. 18, lines 46-62) configured to receive a laser beam along an optical path and configured to rotate to a selected position to redirect the laser beam from the optical path onto one or more selected optical fibers of the laser catheter (Col. 13, lines 14-40).  The phrase “wherein a distal end of the laser catheter irradiates an endovascular structure” is considered an intended use and does not impart structural limitations on the system.
	Further regarding claims 7, 19, Kittrell discloses a sensor configured to sense first and second positions of the rotating optical member as recited (Col. 17, lines 38-50; Col. 24, lines 9-16: positional encoding is considered to be implied in the alternate rotating configuration, since alignment between laser beam and optical fiber remains critical).
Further regarding claims 7, 19, Kittrell does not disclose the same rotating optical members recited.  However, Cormack teaches redirecting a light beam using rotating optical members including at least a pair of wedge prisms 129 (Figure 1), wherein the pair of wedge prisms are configured as an anamorphic pair of optical members that enable steering by an independent rotation of each wedge prism of the laser beam in an area defined by a circle comprising a full angle 4θ wherein θ is a deviation from a single prism (Paragraphs 24-25: shows example of θ=1 degree, and deflection in "any direction at an angle of 0 to 2 degrees" means +2 to -2 degrees, i.e. circular diameter of 4 degrees total or 4θ), in order to accurately redirect a light beam to an appropriate optic fiber.  Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify Kittrell as taught by 
	Regarding claims 11, and further regarding claim 19, Kittrell discloses a microprocessor executable controller operable to select at least one of a configuration of optical fibers/channels to be irradiated based at least target endovascular structural characterization information (Col. 23, lines 65-68; Col. 25, lines 1-36).
Regarding claim 12, one of ordinary skill in the art, upon considering the combination of Kittrell and Cormack (e.g. see Figure 1 of Cormack), would instantly recognize such an arrangement is configured to irradiate fibers positioned along an arc as recited.

Claim 8 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kittrell (US 4,913,142) and Cormack (US 2002/0159685) in view of Sowers (US 2010/0252632).
 	Regarding claim 8, Kittrell or Cormack do not explicitly disclose details of the optical encoding for rotational position.  However, Sowers teaches a position of a rotating device may be determined by radiation reflected by a locating member which rotates simultaneously and in an amount related to rotation of the device (i.e. optical encoding for rotational position; see abstract, Paragraphs 1-2; Figure 1, 3), in order to accurately track the angular orientation of the device.  Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify Kittrell and Cormack as taught by Sowers to include optical encoding for rotational position as recited, in order to accurately track the angular orientations of the prisms.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 7-8, 11-12, 19 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4-6 of U.S. Patent No. 10758308 in view of Kittrell (US 4,913,142) and Cormack (US 2002/0159685).  The Patent recites a more specific embodiment except for the details of the rotating optical member and encoding.  However, Kittrell teaches a sensor configured to sense first and second positions of the rotating optical member as recited (Col. 17, lines 38-50; Col. 24, lines 9-16: positional encoding is considered to be implied in the alternate rotating configuration, since alignment between laser beam and optical fiber remains critical), in order to accurately rotate the optical member.  In addition, Cormack teaches redirecting a light beam using rotating optical members including at least a pair of wedge prisms 129 (Figure 1), in order to accurately redirect a light beam to an appropriate optic fiber.  Further limitations are addressed in the same way as above in the art rejection.  Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the reference application as taught by Kittrell and Cormack to include the rotating optical member details as recited, in order to accurately redirect a light beam to an appropriate optic fiber with the rotating optical member.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kibrick (US 4,736,187) shows optical encoding for rotational position.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Eugene T Wu/Primary Examiner, Art Unit 3792